In the

    United States Court of Appeals
                 For the Seventh Circuit
                     ____________________
No. 19-2725
KEITH SMITH,
                                                  Plaintiff-Appellant,
                                 v.

CITY OF CHICAGO, et al.,
                                               Defendants-Appellees.
                     ____________________

         Appeal from the United States District Court for the
           Northern District of Illinois, Eastern Division
           No. 18-cv-4918 — Virginia M. Kendall, Judge.
                     ____________________

    ARGUED NOVEMBER 13, 2020 — DECIDED JUNE 28, 2021
               ____________________

   Before FLAUM, ROVNER, and BRENNAN, Circuit Judges.
    BRENNAN, Circuit Judge. “Better late than never” is not a
phrase typically heard in a federal courthouse. Even meritori-
ous claims brought outside their statute of limitations must be
dismissed. Keith Smith sued the City of Chicago and two of
its police oﬃcers under 42 U.S.C. § 1983 for violating the
Fourth Amendment, claiming unlawful pretrial detention
based on fabricated evidence. Rather than resolve the appeal
on the merits, we must decide whether Smith timely ﬁled his
2                                                             No. 19-2725

complaint, a question which depends on when his claim ac-
crued. Smith argues that happened when he was acquitted at
trial. If it did, then his complaint was timely. But our prece-
dent establishes that a Fourth Amendment claim such as
Smith’s accrues when he is released from detention, and the
Supreme Court’s recent decision in McDonough v. Smith, 139
S. Ct. 2149 (2019), has not disturbed that conclusion. Smith
was released on bond on March 29, 2014, so if his claim ac-
crued then, under the applicable two-year limitations period
his lawsuit, ﬁled on July 18, 2018, was untimely.
     Alternatively, Smith contends his claim was timely be-
cause his bond conditions constituted an ongoing Fourth
Amendment seizure, so he was not released from custody un-
til he was acquitted. Squarely reaching this issue for the ﬁrst
time in this circuit, we hold that requirements to appear in
court for a hearing and to request permission before leaving
the state—taken together or separately—do not amount to
Fourth Amendment seizures. Smith’s accrual date remains
the date he was released on bond, and because his claim was
untimely, we aﬃrm the district court’s dismissal of his com-
plaint.
                                     I
    In September 2013, Chicago Police Oﬃcers Ranita Mitchell
and Herman Otero stopped a car in which Keith Smith was a
passenger. 1 According to Smith, the two oﬃcers fabricated a
story that, during this stop, he made a “furtive movement”
and that the oﬃcers found a bullet in the car. The oﬃcers


    1 We accept as true all material allegations of the complaint and draw
all reasonable inferences in plaintiff’s favor. Doe v. Holcomb, 883 F.3d 971,
975 (7th Cir. 2018).
No. 19-2725                                                       3

arrested Smith and he was detained for seven months in the
Cook County Jail. Smith was released on bond “on or about”
March 29, 2014. While on bond, Smith was required to appear
in court once per month and to request permission before
leaving the State of Illinois. Smith contends his bond
conditions diminished his employment prospects and that he
experienced ﬁnancial stress and emotional anxiety over the
preparation of his defense. He was acquitted of the charges
against him on July 21, 2016.
    Smith ﬁled this action against the City and the oﬃcers on
July 18, 2018. He alleges the oﬃcers violated § 1983 by using
fabricated evidence to place him in custody in violation of the
Fourth Amendment. He brought his claim against the City
under Monell v. Department of Social Services of City of N.Y., 436
U.S. 658 (1978), and he claims the police department’s “code
of silence” resulted in his detention.
     The district court granted the defendants’ motion to dis-
miss Smith’s complaint. The court concluded that Smith’s
Fourth Amendment claim was time barred because the statute
of limitations for his claim was two years and the statute be-
gan to run the day Smith was released on bond, March 29,
2014. Because Smith did not ﬁle his lawsuit until July 18, 2018,
it fell outside the limitations period. The district court also dis-
missed Smith’s claim against the City because he conceded it
was intertwined with his allegations against the oﬃcers.
    Smith moved the district court to reconsider its decision,
contending that in Mitchell v. City of Elgin, 912 F.3d 1012 (7th
Cir. 2019), this court noted the possibility that bond condi-
tions could constitute a Fourth Amendment “seizure.” If they
did, Smith argued, the statute of limitations would not have
started to run until the bond conditions were lifted upon his
4                                                    No. 19-2725

acquittal, resulting in a timely claim. But after granting the
motion for reconsideration, the district court affirmed its dis-
missal of Smith’s complaint and concluded that his bond con-
ditions were not sufficiently onerous to constitute a seizure.
The district court also declined to extend the Supreme Court’s
holding in McDonough—that claims for fabrication of evi-
dence under the due process clause accrue on the favorable
termination of the proceedings—to Smith’s claims under the
Fourth Amendment.
                                II
    We review de novo the district court’s ruling on a motion
to dismiss. Warciak v. Subway Rest., Inc., 949 F.3d 354, 356 (7th
Cir. 2020).
    Smith presents alternative avenues to avoid the district
court’s conclusion that his Fourth Amendment claim is time
barred. The ﬁrst asks us to overrule the claim accrual rule of
Manuel v. City of Joliet (Manuel II), 903 F.3d 667, 668 (7th Cir.
2018) based on the Supreme Court’s decision in McDonough
and hold that the statute of limitations did not begin to run
until Smith’s acquittal on July 21, 2016. The second claims that
the conditions of Smith’s bond constituted a seizure such that
he was not released from conﬁnement, and therefore that the
limitations period did not begin to run until July 21, 2016.
                                A
    Although state law determines the length of the statute of
limitations for a § 1983 claim, federal law provides when that
limitations period begins. McDonough v. Smith, 139 S. Ct. 2149,
2155 (2019). In Illinois, the limitations period is two years. See
735 ILCS 5/13-202; Manuel II, 903 F.3d at 668. When Smith’s
claim accrued is dispositive of his case. If his claim accrued
No. 19-2725                                                       5

when he was released on bond, on March 29, 2014, his claim
is time barred because he did not ﬁle until more than four
years later. But if his claim accrued when he was acquitted on
July 21, 2016, he ﬁled (just barely) within the limitations pe-
riod.
    In determining when the limitations period began for
Smith’s Fourth Amendment claims, we do not write on a
clean slate. In Manuel v. City of Joliet (Manuel I), 137 S. Ct. 911,
918–19 (2017), the Supreme Court reversed this court and held
that a claim “that a form of legal process resulted in pretrial
detention unsupported by probable cause” sounds in the
Fourth Amendment. The Court left the accrual-date issue for
consideration on remand. Id. at 920. In Manuel II, this court
held that a Fourth Amendment claim for unlawful pretrial de-
tention accrues when the plaintiﬀ is released from custody.
Manuel II, 903 F.3d at 669. This court reasoned that an analogy
to malicious prosecution—where claims accrue after a favor-
able determination of legal proceedings—was inapt because
“the Justices deprecated” that analogy. Id. at 670. And because
“the wrong is the detention rather than the existence of crim-
inal charges, the period of limitations also should depend on
the dates of the detention.” Id.
   The application of Manuel II to Smith’s claims is straight-
forward. Assuming for now that Smith’s release from custody
occurred when he was released on bond, Manuel II suggests
that Smith’s limitations period began to run on March 29,
2014. This would mean Smith’s claim is time-barred because
he ﬁled this lawsuit more than four years later, on July 18,
2018.
  Smith argues that the legal picture is not so clear, however.
He contends that the Supreme Court’s recent decision in
6                                                   No. 19-2725

McDonough implicitly overruled Manuel II, establishing that
the accrual date for Smith’s claim occurred at the favorable
termination of his legal proceedings, not when he was re-
leased on bond. In McDonough, the plaintiﬀ brought a § 1983
claim based on the fabrication of evidence used in his prose-
cution. 139 S. Ct. at 2153. He alleged that a prosecutor used
this fabricated evidence to indict him and try him twice, re-
sulting in acquittal. Id. The Second Circuit had construed his
fabrication claim as alleging a violation of procedural due
process under the Fourteenth Amendment and held that the
claim accrued when the plaintiﬀ’s liberty was ﬁrst restricted.
139 S. Ct. at 2154; see also McDonough v. Smith, 898 F.3d 259,
266 (2d Cir. 2018). The Supreme Court reversed. It assumed
that the Second Circuit had properly construed the fabrication
claim as a due process claim. 139 S. Ct. at 2155. After this de-
termination, the Court concluded that the common law ana-
logue to the plaintiﬀ’s claim was malicious prosecution. Id. at
2156. This led the Court to hold that, like a malicious prose-
cution claim, a due process claim based on fabricated
evidence accrues at the favorable termination of the plaintiﬀ’s
legal proceedings. Id. at 2153.
    Smith contends his fabricated evidence claim mirrors the
one in McDonough. According to Smith, McDonough estab-
lished a general rule that all § 1983 claims based on fabrication
of evidence accrue at the favorable termination of the pro-
ceedings against the plaintiﬀ. For Smith, it follows then that
the accrual date for his claims should be when he was acquit-
ted—July 21, 2016.
   The “threshold inquiry in a § 1983 suit” is to “identify the
speciﬁc constitutional right at issue.” Manuel I, 137 S. Ct. at
920. In McDonough, the Court “assume[d] without deciding
that the Second Circuit’s articulations of the right at issue and
No. 19-2725                                                                 7

its contours [were] sound” and the Second Circuit had con-
strued the plaintiﬀ’s claim as one under the due process
clause of the Fourteenth Amendment. 139 S. Ct. at 2155. The
Court further noted that it “express[ed] no view as to what
other constitutional provisions (if any) might provide safe-
guards against the creation or use of fabricated evidence.” Id.
at 2155 n.2.
    Smith’s unlawful pretrial detention claim does not stem
from the Fourteenth Amendment’s due process clause, like
the claim in McDonough, but from the Fourth Amendment. 2
The allegedly fabricated evidence may have led to Smith’s
pretrial detention, but its use is not a freestanding claim under
§ 1983. A claim that an oﬃcial employed fabricated evidence
against a plaintiﬀ must be tethered to a speciﬁc constitutional
provision. See Spiegel v. Rabinovitz, 121 F.3d 251, 254 (7th Cir.
1997) (“Section 1983 is not itself a font for substantive rights;
instead it acts as an instrument for vindicating federal rights
conferred elsewhere.”) Here, Smith proceeds under the
Fourth Amendment. Because the constitutional provisions in
McDonough diﬀer from those here, McDonough’s analogy to
the tort of malicious prosecution as a rationale for the favora-
ble-termination rule is distinguishable. Indeed, Manuel II al-
ready rejected that analogy for Fourth Amendment claims,



    2 At oral argument in this court, Smith contended his appeal included

a due process claim under the Fourteenth Amendment. But to the extent
Smith previously advanced such a claim, he disavowed it. In Smith’s reply
brief on his motion to reconsider in the district court, he conceded that this
court’s decision in Lewis v. City of Chicago, 914 F.3d 472 (7th Cir. 2019), is
“fatal to [his] claim under the due process clause.” D.Ct. D.E. 43 n.2. We
construe this as an abandonment of a due process claim, and this appeal
reviews only Smith’s Fourth Amendment claim.
8                                                         No. 19-2725

903 F.3d at 670, and McDonough does not conﬂict with that
holding. 3
                                     B
    Things get more complicated when we examine some of
the speciﬁc reasoning of McDonough. Particularly, the Su-
preme Court noted that McDonough would have been unable
to bring his claims before the favorable termination of legal
proceedings because “his claims challenge the validity of the
criminal proceedings against him in essentially the same
manner as the plaintiﬀ in Heck [v. Humphrey, 512 U.S. 477
(1994)] challenged the validity of his conviction.” McDonough
139 S. Ct. at 2158.
    The plaintiﬀ in Heck ﬁled a § 1983 claim for damages chal-
lenging the legality of various aspects of his arrest, trial, and
conviction. Id. at 479. The Supreme Court held that the plain-
tiﬀ’s claim was barred because he was still serving the sen-
tence for the conviction he alleged was secured unlawfully.
Id. at 486–87. Heck’s rule, as initially espoused, was that a
§ 1983 plaintiﬀ could not obtain damages for challenges to
conviction or imprisonment, or any actions that would neces-
sarily invalidate a conviction, until the conviction was set
aside. Id.
    The Court reﬁned this principle in Wallace v. Kato, 549 U.S.
384, 393 (2007). The plaintiﬀ in Wallace brought a § 1983 claim
for false arrest and the question before the Court was when


    3 Because we follow Manuel II, we need not reach the City’s argument

that a Fourth Amendment claim for unlawful pretrial detention is more
analogous to the common law tort of false imprisonment than malicious
prosecution. It suffices that Manuel II is good law after McDonough, and
that Manuel II rejected the malicious prosecution analogy.
No. 19-2725                                                      9

the statute of limitations began to run. Id. at 386. Likening his
claim to the common law tort of false imprisonment, the
Court held that the limitations period began to run when the
plaintiﬀ was brought before a judge at the start of legal pro-
cess, the same time the tort of false imprisonment accrued at
common law. Id. at 390. The Heck rule did not require a later
accrual time, the Court noted, because that bar applied only
to “extant convictions.” Id. at 393. If a plaintiﬀ brought a false
arrest claim at the start of legal process, the Court reasoned,
then that claim would at most call into question an anticipated
future—not present—conviction or sentence. Id.
    McDonough appears to expand the reach of the Heck bar.
The Court recognized that McDonough “diﬀer[ed] from Heck”
because the plaintiﬀ in McDonough was acquitted and was not
challenging an existing conviction. 139 S. Ct. at 2157.
Nevertheless, the Court concluded that the “pragmatic con-
siderations” underlying Heck still applied. Id. at 2158. These
considerations included concerns about parallel federal and
state litigation over the validity of the same prosecutions, as
well as the prospect of a federal court holding an ongoing
state prosecution invalid. Id. The Court stated that “some
claims do fall outside Heck’s ambit when a conviction is
merely anticipated,” but concluded that the plaintiﬀ’s claim
was one that necessarily called into question the entire state
prosecution. Id. (internal quotation marks omitted). This
meant that Heck’s concerns would not allow him to bring the
claim, and therefore the limitations period could not accrue,
until he was acquitted. Id. at 2158. After McDonough, Heck ap-
plies not only to a challenge to an extant criminal conviction
or sentence, but also to a claim that “necessarily threatens to
impugn…the prosecution itself.” McDonough, 139 S. Ct. at
2159; see also Savory v. Cannon, 947 F.3d 409, 417 (7th Cir. 2020).
10                                                 No. 19-2725

(“There is no logical way to reconcile those claims with a valid
conviction. Therefore, Heck supplies the rule for accrual of the
claim.”).
   Smith argues that his Fourth Amendment claim would
have necessarily impugned his prosecution, urging us to con-
clude—as the Court did for the plaintiﬀ in McDonough—that
he could not have brought his claim until the favorable termi-
nation of his proceedings. For Smith, this means the statute of
limitations could not begin to run before his acquittal. See Ma-
nuel II, 903 F.3d at 670 (“Heck tells us that a claim does not
accrue before it is possible to sue on it.”).
    Manuel II does not answer this question on its own,
though. There, the plaintiﬀ was released from custody a day
after the charges were dropped against him. Manuel II, 903
F.3d at 669. Here, even if we assume Smith’s custody ended
when he was let out on bond, charges remained pending
against him. In other words, in Manuel II, by the time the
plaintiﬀ was released, there was no prosecution that his § 1983
suit could impugn and therefore nothing that could bring the
Heck rule into play. But here, Smith was still being prosecuted
when he was released on bond.
    When determining whether the Heck bar applies, we must
focus on the contours of the constitutional right that provides
a plaintiﬀ’s claim. “[T]he wrong” Smith alleges here “is the
detention rather than the existence of criminal charges.” Id. at
670. A Fourth Amendment violation can happen when there
is an unreasonable search or seizure before the start of the le-
gal process. See Gysan v. Francisko, 965 F.3d 567, 571 (7th Cir.
2020) (analyzing traﬃc stop). But a violation can also occur
when “a judge’s probable-cause determination is predicated
solely on a police oﬃcer’s false statements.” Lewis v. City of
No. 19-2725                                                     11

Chicago, 914 F.3d 472, 476 (7th Cir. 2019) (quoting Manuel I,
137 S. Ct. at 918–19). And even though it occurred after the
start of legal process, like the plaintiﬀ in Wallace, Smith alleges
he was “conﬁned without constitutionally adequate justiﬁca-
tion” and the ensuing legal process “has done nothing to sat-
isfy the Fourth Amendment’s probable-cause requirement.”
Id.
    In contrast, McDonough involved no detention. Instead,
that plaintiﬀ alleged he was generally deprived of liberty
without due process. This claimed deprivation was not lim-
ited to a probable cause determination by a judge, as it also
included the plaintiﬀ’s court hearings and trials. See
McDonough, 139 S. Ct. at 2156 n.4 (describing the plaintiﬀ’s
liberty deprivation as him being “subject to restrictions on his
ability to travel and other restraints not shared by the public
generally”) (internal quotation marks omitted). In
McDonough, the plaintiﬀ’s claim therefore related directly to
the existence of the criminal charges against him and any at-
tack on those charges necessarily impugned a future convic-
tion. This, the Court reasoned, implicated Heck. Id. at 2159.
    Although similarities exist between the due process claim
in McDonough and the Fourth Amendment claim for unlaw-
ful pretrial detention here, the diﬀerences are signiﬁcant
enough to warrant dissimilar treatment under Heck. As the
Court noted in McDonough, Heck does not apply to claims
where a conviction is “merely anticipated.” Id. at 2157.
Smith’s claim, like other Fourth Amendment claims, falls
within this category; at the time of his release on bond, he had
been charged but not convicted. True, the statute of limita-
tions for Smith’s Fourth Amendment claim and those the
Court in Wallace concluded did not violate the Heck bar begin
to run at diﬀerent times. See Wallace, 549 U.S. at 389–90
12                                                  No. 19-2725

(holding that false arrest claims accrue when legal process be-
gins). But this does not undermine the recognition in Wallace
that Fourth Amendment claims are not subject to the Heck bar
because they “merely anticipate” convictions and can accrue
when the Fourth Amendment harm has ended. Cf. Rollins v.
Willett, 770 F.3d 575, 577 (7th Cir. 2014) (holding that plain-
tiﬀ’s claim for unlawful seizure was not barred by Heck). And
although McDonough took pains to distinguish Wallace, it did
not purport to overrule this portion of Wallace. See
McDonough, 139 S. Ct. at 2157. As shown above, the claim the
Court faced in McDonough would undermine an ongoing
prosecution in a way that neither the false arrest claim in Wal-
lace nor Smith’s claim here would.
    To see why Fourth Amendment claims like Smith’s
“merely anticipate” a future conviction—and do not repre-
sent the same threat to an existing prosecution as the due pro-
cess case in McDonough—we can analogize Smith’s claim to
other Fourth Amendment claims. For example, we have noted
that, under Wallace, a plaintiﬀ’s § 1983 claim based on an ille-
gal stop accrues, and is not necessarily barred by Heck, when
the stop occurs. Mordi v. Zeigler, 870 F.3d 703, 708 (7th Cir.
2017). That claim could theoretically impugn aspects of the
future prosecution, but it does not necessarily call the entire
prosecution into doubt. The state may attempt to use evidence
from an allegedly illegal stop in a future prosecution of the
plaintiﬀ, but even if a court agrees with the plaintiﬀ that the
stop was illegal, all that determination would undermine is
the use of that evidence, not the prosecution’s entire case.
Likewise, Smith’s claim can be separated from his overall
prosecution. In fact, the district court noted that the allegedly
fabricated evidence in Smith’s case was not used at his trial,
and nothing in his complaint suggests that it was. So Heck
No. 19-2725                                                    13

would not require a court to bar Smith’s claim if he had
brought it immediately upon his release on bond.
    We hold that even when charges remain outstanding, a
Fourth Amendment claim for unlawful pretrial detention ac-
crues upon the plaintiﬀ’s release from detention, and not
upon the favorable termination of the charges against the
plaintiﬀ. Smith’s claim is more like the claim in Wallace than
the claim in McDonough. See Manuel I, 137 S. Ct. at 920 n.8
(“Nothing in the nature of the legal proceeding establishing
probable cause makes a diﬀerence for purposes of the Fourth
Amendment.”). Smith’s claim should accrue when the Fourth
Amendment wrong ends. Diﬀerent types of Fourth Amend-
ment claims accrue at diﬀerent times. In the search case, the
illegal search is completed when that search occurs. Mordi,
870 F.3d at 708. But in the pretrial detention context here, the
wrong ends when the detention ends. Manuel II, 903 F.3d at
669.
    Now there is a concern about federal courts interfering
with ongoing state criminal prosecutions by permitting § 1983
claims based on Fourth Amendment violations, even if those
claims do not call into doubt the entire prosecution. Wallace,
however, addressed this concern by pointing to the ability of
courts to stay actions pending the resolutions of the state pro-
cesses. 549 U.S. at 393–94. The Court in McDonough rejected
this proposition for a due process claim. 139 S. Ct. at 2158. Yet,
as discussed, a due process claim differs in kind from a Fourth
Amendment claim. A due process claim attacks the whole
prosecution, while the Fourth Amendment claim—whether
about a search, arrest, or pretrial detention—can sometimes
be severed from the rest of the prosecution. At bottom, the
Court in McDonough did not explicitly overrule Wallace’s
holding that a Fourth Amendment claim is not barred by Heck
14                                                  No. 19-2725

even if it could possibly affect a future prosecution. We will
not do so, either.
                               III
    Because we hold that Smith’s claim accrued upon his re-
lease from custody, we must reach his argument that his bond
conditions constituted a seizure. If they did, then Smith was
in custody until his acquittal, and his claim was timely. This
court has previously reserved the question whether bond con-
ditions can ever amount to a Fourth Amendment seizure. See
Mitchell v. City of Elgin, 912 F.3d 1012 (7th Cir. 2019). We now
conclude that the standard bond conditions that Smith expe-
rienced did not constitute a continuing seizure.
    A seizure of a person “can take the form of physical force
or a show of authority that in some way restrain[s] the liberty
of the person.” Torres v. Madrid, 141 S. Ct. 989, 995 (2021)
(cleaned up). The common law distinguished between these
two means of seizing a person. See California v. Hodari D., 499
U.S. 621, 626 (1991). If physical force is applied, an individual
need not actually be brought under the government’s control
to be seized, whereas when a seizure is accomplished by a
show of authority, submission is required. See Torres, 141 S.
Ct. at 1001. In either situation, the seizure is a speciﬁc event,
and “we have repeatedly rejected the concept of continuing
seizure.” Welton v. Anderson, 770 F.3d 670, 675 (7th Cir. 2014)
(internal quotation marks omitted); cf. Torres, 141 S. Ct. at 999
(“[A] seizure by force—absent submission—lasts only as long
as the application of force.”).
   Smith cannot plausibly contend that his bond conditions
amounted to a use of physical force. He does not suggest that
any of those conditions involved government agents using
any physical force against him. So to be a seizure, those
No. 19-2725                                                            15

conditions must involve his submission to a show of author-
ity. See Torres, 141 S. Ct. at 1001. 4 On this front, Smith argues
that being required to attend court hearings and having to re-
quest permission before leaving Illinois amount to a seizure. 5
    Our opinion in Bielanski v. City of Kane is instructive on
Smith’s position. 550 F.3d 632 (7th Cir. 2008). There, this court
ruled that an individual was not seized within the meaning of
the Fourth Amendment when she was required to appear in
court, request permission before leaving the state, and meet
with an officer once a week. 550 F.3d at 642. This court con-
cluded that the obligation to appear in court, on its own, could
not constitute a seizure because “to hold otherwise would
transform every traffic ticket and jury summons into a poten-
tial Section 1983 claim.” Id. at 642; see also Mitchell, 912 F.3d, at
1017 (“We have misgivings about construing a simple obliga-
tion to appear in court—a uniform condition of any pretrial
release—as a seizure for Fourth Amendment purposes.”) (in-
ternal quotation marks omitted). This court viewed the travel
restrictions as “a precursor to a possible seizure rather than a
seizure itself” because the plaintiff had not shown that she
had ever been denied permission to travel. Bielanski, 550 F.3d
at 642. Bielanski does not control here because it did not

    4 Because of these specific requirements for an action to be a Fourth
Amendment seizure, we reject Smith’s argument that because he may
have been considered “in custody” for purposes of habeas corpus relief
while on bond, he must have been seized under the Fourth Amendment.
In short, “there are important differences between modern habeas corpus
and the protections of the Fourth Amendment.” Mitchell 912 F.3d at 1016.
    5 As the district court correctly noted, Smith’s other alleged burdens
while on bond cannot constitute a seizure as they are “not unique to indi-
viduals on pretrial detention, nor are they conditions of bond imposed by
court order.”
16                                                    No. 19-2725

concern bond requirements. Still, its reasoning is persuasive
given the similarity of the restriction at issue in Bielanski to the
requirements Smith raises here.
    Like this court’s view of the pretrial conditions in Bielanski,
we are generally skeptical that standard bond conditions may
constitute a Fourth Amendment seizure. The “quintessential
seizure of the person” from the Founding to the present is an
arrest. Torres, 141 S. Ct. at 995 (quoting Hodari D., 499 U.S. at
624). Two key features of an arrest by a show of authority are
that it involved an attempt to immediately control a person
and a submission by the person to that authority, resulting in
a severe loss of freedom of movement. Torres, 141 S. Ct. at 1001
(“[A] seizure by acquisition of control involves either volun-
tary submission to a show of authority or the termination of
freedom of movement.”); Hodari D., 499 U.S. at 626. An arrest
is not the only possible seizure of a person, but this paradig-
matic example provides grounds to determine what else con-
stitutes a seizure. If we were to analyze this question at too
high a level of generality, we would risk expanding the sei-
zure concept beyond its original meaning. See id. at 998 (“Our
precedent protects that degree of privacy against government
that existed when the Fourth Amendment was adopted.”) (in-
ternal quotation marks omitted)).
    Requirements to appear in court and to request permis-
sion before leaving the state—Smith’s bond conditions here—
do not ﬁt within the historical and judicially recognized
framework of what constitutes a seizure. See Nieves v.
McSweeney, 241 F.3d 46, 54–55 (1st Cir. 2001). The ﬁrst is not a
present show of authority but a future obligation to do some-
thing; it lacks the immediacy of a Fourth Amendment seizure.
Id. Even if the mandate to appear in court could be considered
a show of authority, a person would still need to appear there
No. 19-2725                                                   17

to submit to that authority; so that requirement cannot consti-
tute a seizure, much less an ongoing one. See Anderson, 770
F.3d at 675. Even more, if a duty to attend a hearing is a sei-
zure, then large swaths of compulsory conduct—like jury
duty and traﬃc hearings—would fall within the amend-
ment’s scope. Mitchell, 912 F.3d at 1017. Finally, even if Smith
could be considered seized when he attended those court
hearings, the duration of his seizure would be limited to the
time he attended the hearing, as our court has rejected the
idea that person can be continually seized and instead views
a seizure as a ﬁxed event. Anderson, 770 F.3d at 675. This does
not help Smith because to prevail he needs to argue he was
continually seized throughout his time on bond. As to a con-
dition that a defendant request permission before traveling,
the court in Bielanski properly considered this a “precursor to
a possible seizure but not a seizure itself.” 550 F.3d at 642. We
agree: There is no restriction on the defendant’s freedom of
movement unless he is denied permission to leave.
    Other circuits have had mixed reactions to Smith’s argu-
ment that standard bond conditions constitute a Fourth
Amendment seizure. Some have held that such conditions
can constitute a Fourth Amendment seizure in principle and
proceed case-by-case. See, e.g., Evans v. Ball, 168 F.3d 856, 861
(5th Cir. 1999), abrogated on other grounds by Castellano v. Fra-
gozo, 352 F.3d 939 (5th Cir. 2003). The Third Circuit has gone
as far as to hold that a requirement to appear in court is a sei-
zure. See Black v. Montgomery Cnty., 835 F.3d 358, 367–68 (3d
Cir. 2016). Notably, the court in Black based its conclusion that
the bond condition the plaintiff challenged was a seizure on
that circuit’s acceptance of the concept of a “continuing sei-
zure.” Id. As noted above, this court has rejected a “continu-
ing seizure” analysis. See Wallace v. City of Chicago, 440 F.3d
18                                                        No. 19-2725

421, 429 (7th Cir. 2006). Other circuits have rejected Fourth
Amendment challenges to standard bond conditions, while
leaving open the possibility that certain other conditions
might constitute a seizure. See Nieves v. McSweeney, 241 F.3d
at 54–55; Kingsland v. City of Miami, 382 F.3d 1220, 1236 (11th
Cir. 2004) abrogation on other grounds recognized by Hardigree v.
Lofton, 992 F.3d 1216, 1222 (11th Cir. 2021).
    We adopt a case-by-case approach on this issue, and we do
not foreclose the possibility that a bond condition might con-
stitute a Fourth Amendment seizure. A condition might in-
volve the present and signiﬁcant restriction of freedom that
traditionally characterizes a Fourth Amendment seizure. But
any challenged condition must fall within the traditionally-
deﬁned scope of what constitutes a seizure. Smith’s require-
ments that he appear in court and request permission before
travel, analyzed either separately or together, do not fall
within that deﬁnition.
                                  IV
   Applying these principles to Smith’s case, his claim ac-
crued when he left detention and he was released on bond,
March 29, 2014. So his ﬁling of this case on July 18, 2018, was
outside the two-year statute of limitations and thus untimely.
We therefore AFFIRM the district court’s dismissal of his com-
plaint. 6




     6The district court concluded that Smith’s conspiracy and Monell
claims rose and fell with the timeliness of his Fourth Amendment claim.
Because Smith has failed to offer any argument to the contrary, we affirm
the district court’s dismissal of those claims as well.